[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Exhibit 10.26B
AMENDMENT NO. 1 TO THE LICENSE AGREEMENT
THIS AMENDMENT NO. 1 TO THE LICENSE AGREEMENT, together with the exhibits
attached hereto (the “Amendment”), is entered into and effective as of December
28, 2009 (the “Amendment Effective Date”), by and among Exela PharmSci, Inc., a
Virginia corporation, having a place of business at 11710 Plaza America Drive,
Suite 2000, Reston, Virginia 20190 (“Exela” or “Licensor”) and Codexis, Inc., a
Delaware corporation, having a place of business at 200 Penobscot Drive, Redwood
City, California 94063 (“Codexis” or “Licensee”) (each a “Party,” and
collectively, the “Parties”). Except as expressly provided herein, capitalized
terms used in this Amendment shall have the meaning set forth in the Agreement
(defined below).
BACKGROUND
WHEREAS, Exela granted Codexis certain exclusive rights and licenses to Licensed
Technology pursuant to that certain License Agreement dated September 18, 2007
(the “Agreement”).
WHEREAS, Exela desires to obtain from Codexis, and Codexis is willing to grant
to Exela, certain exclusive rights and licenses under Codexis Licensed
Technology (as defined below).
WHEREAS, in connection with such license grant, the Parties desire to amend
certain sections of the Agreement to reflect such license grant and the
development and commercialization, by Exela, of a product covered by such
Codexis Licensed Technology.
AGREEMENT
NOW THEREFORE, the Parties agree as follows:
I.    For the purposes of Article 6 (Payments, Reports and Records) and Sections
2.6 (First Commercial Sale), 2.7 (Fully Burdened Manufacturing Cost) (including,
for clarity, Exhibit A), 2.15 (Milestone Payments), 2.16 (Net Sales), 2.17
(Profit), 2.20 (Sublicense Revenue), 8.7 (Defense of Infringement Claim), and
11.3 (Covenants of Licensor), (i) references to “LICENSEE” shall be replaced
with “Exela” and Exela hereby assumes all such rights and obligations under the
foregoing sections, (ii) references to “LICENSOR” shall be replaced with
“Codexis” and Codexis hereby assumes all such rights and obligations under the
foregoing sections, and (iii) references to “Licensed Technology” shall be
replaced with “Codexis Licensed Technology”.
II.    Article 2 (Definitions) of the Agreement is hereby amended as follows:
A.    The definition of “Licensed Product” as set forth in Section 2.13 is
hereby deleted in its entirety and replace with the following:
2.13    “Licensed Product” means any product that, the manufacture, use or sale
of which (a) is covered by the Licensed Patent Rights; or (b) involves the use
of Licensed Know-How or Codexis Licensed Know-How.




--------------------------------------------------------------------------------




B.    The following definitions are added:        
2.23     “Codexis Licensed Know-How” means technology, information, expertise,
know-how and/or trade secrets owned or controlled by Codexis relating to the
manufacture and/or use of Licensed Product including without limitation any
Improvement owned or otherwise controlled by Codexis during the term of this
Agreement.    
2.24     “Codexis Licensed Technology” means all Licensed Technology and Codexis
Licensed Know-How.
III.    Article 3 (Grant) of the Agreement is hereby amended as follows:
A.    Section 3.2 (Reservation of Rights) is hereby deleted in its entirety and
replaced with the following:
3.2    Reservation of Rights. Notwithstanding anything to the contrary, Codexis
retains the right to use the Codexis Licensed Technology for internal research
purposes and for the benefit of Exela, including the purpose set forth in
Section 5.2.2. For purposes of clarification, (i) any Improvement discovered by
Codexis as a result of such research shall be included in the Codexis Licensed
Technology and subject to the license grant set forth below in Section 3.4, and
(ii) any Improvement discovered by Exela as a result of the use of the Licensed
Technology by Exela for internal research purposes for the benefit of Codexis,
shall be included in the Licensed Technology and subject to the license grant
set forth in Section 3.1.
B.    The following Section 3.4 is added as follows:
3.4    License Grant Back. Effective on the Amendment Effective Date and subject
to Sections 3.2 and 5.2.2, Codexis hereby grants to Exela an exclusive right and
license, including the right to grant sublicense rights, under Codexis Licensed
Technology to make, have made, use, offer to sell, sell, and import Licensed
Products in the Territory.
IV.    Article 5 (Development) is hereby deleted in its entirety and replaced
with the following:
5.1    Efforts of Exela. Exela shall use commercially reasonable efforts to (a)
develop and commercialize Licensed Products in the United States, at Exela’s
cost and expense, including without limitation causing an ANDA to be filed on
Exela’s behalf with respect to a Licensed Product, or (b) sublicense the Codexis
Licensed Technology to a Third Party, such Third Party to be reasonably
acceptable to Codexis, to develop and commercialize Licensed Products in the
United States. The Parties agree that time is of the essence. Exela covenants
that such Licensed Products shall be manufactured in accordance with the
formulation set forth in Exhibit C, unless Exela obtains Codexis’ prior written
consent. In the event that Exela determines, in Exela’s sole discretion, to
grant a sublicense under the Codexis Licensed Technology, (i) Exela shall
provide Codexis an opportunity to review and comment upon the terms and
conditions of such sublicenses, and (ii) such sublicenses shall require the
sublicensee to file an ANDA with respect to a Licensed Product. For purposes of
clarification, as between the Parties, Exela shall own all Regulatory Filings.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




5.2    Responsibilities of Codexis.
5.2.1    Codexis shall provide to Exela or its designee copies of any and all
documentation, information and materials, including without limitation, tangible
embodiments of Codexis Licensed Technology, that are within Codexis’ possession
and which Codexis has the right to provide to Exela that are necessary or useful
for the manufacture of Licensed Products.
5.2.2    Codexis will use commercially reasonable efforts to conduct an in vitro
study for inclusion in Exela’s 505(b)(2) application; provided that in the event
the Licensed Product available to Codexis as of the Amendment Effective Date is
not reasonably acceptable for use in such in vitro study, either prior to or
after the completion of such in vitro study, the Parties will discuss in good
faith the best method of obtaining sufficient Licensed Product to enable
completion of such in vitro study.
5.3    Assignment of Certain Third Party Agreements by Codexis.


5.3.1    Codexis hereby assigns to Exela all of Codexis’ rights, title and
interest in and to, and obligations under, certain third-party agreements set
forth in Exhibit D (as attached to this Amendment), and Exela hereby assumes all
rights, title and interest in and to, and obligations under, such third-party
agreements.


5.3.2     Codexis shall use commercially reasonable efforts to obtain the
requisite consents to transfer the third-party agreements set forth in Exhibit E
(as attached to this Amendment) and upon receipt of such consents, Codexis shall
assign to Exela, and Exela shall assume, all rights, title and interest in and
to, and obligations under, such third-party agreements.


5.4    Responsibilities of Exela. In the event that the practice of the license
granted by Exela to Codexis under Section 3.1 or granted by Codexis to Exela
under Section 3.4 is found by a court of competent jurisdiction to infringe any
intellectual property rights of any Third Party, Exela shall use its best
efforts, at Exela’s sole cost and expense, to develop a non-infringing
formulation for Compound and will license such formulation to Codexis under
terms contained herein.
V.    Article 6 (Payments, Reports and Records) is hereby amended as follows:
A.    Sections 6.1.1 (Milestone Payments) and 6.1.2 (Profit Share) are hereby
deleted in their entirety and replaced with the following:
6.1.1    Milestone Payments. Exela shall pay to Codexis an amount equal to (a)
[***] percent ([***]%) of the first [***] Dollars ($[***]) in Milestone Payments
received and fully earned by Exela, and (b) [***] percent ([***]%) of Milestone
Payments received and fully earned by Exela in excess of [***] Dollars ($[***]).
6.1.2    Profit Share. Exela shall pay to Codexis an amount equal to [***]
percent ([***]%) of Profits of Licensed Products in the Territory that are
received and fully earned by Exela.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




B.    Section 6.2 is hereby deleted in its entirety.
VI.    Article 8 (Intellectual Property) is hereby amended as follows:
A.    Section 8.1 (Ownership) is hereby deleted in its entirety and replaced
with the following:
8.1     Ownership. Codexis acknowledges that Exela owns or otherwise controls
all right, title, and interest in, to, and under the Licensed Technology. Exela
acknowledges that Codexis owns or otherwise controls all right, title and
interest in, to and under the Codexis Know-How. Ownership of patents and patent
applications covering Improvements shall be determined in accordance with the
rules of inventorship under U.S. patent law.
B.    The following sentence in Section 8.2:
“LICENSOR and LICENSEE shall share equally all prosecution and maintenance
expenses; provided, however, that in the event that LICENSEE funds the
development of the Exhibit Batches for any Licensed Product, LICENSEE shall pay
[***] percent ([***]%) of such costs incurred after the date of ANDA filing for
such Licensed Product and LICENSOR shall pay [***] percent ([***]%) of such
costs”
is hereby deleted in its entirety and replaced by the following:
“Codexis shall pay [***] percent ([***]%) of all prosecution, filing and
maintenance costs and Exela shall pay [***] percent ([***]%) of such costs.”
VII.    Article 9 (Term and Termination) is hereby amended as follows:
A.    Sections 9.2 (Termination Upon Material Breach), 9.3 (Termination by
Licensee) and 9.5 (Consequences of Expiration or Termination) are hereby deleted
in their entirety and replaced with the following:
9.2     Termination Upon Material Breach.
9.2.1    Upon any breach of, or default by Exela under Sections 5.1, 5.4 or 6.1
of this Agreement (each, a “Material Breach”), Codexis may, in addition to any
other rights and remedies it may have at law or in equity, terminate the rights
and licenses granted hereunder to Exela by [***] ([***]) days written notice to
Exela. Said notice shall become effective at the end of such period unless
during said period Exela cures such Material Breach (if curable).
9.2.2    Upon any other breach or default by Exela not covered under Section
9.2.1 (each, a “Non-Material Breach”), Codexis shall notify Exela and Exela
shall use commercially reasonable efforts to promptly remedy such Non-Material
Breach. For the sake of clarity, Codexis may not terminate the rights and
licenses granted hereunder to Exela but reserves any other rights and remedies
it may have at law or in equity, provided that Exela demonstrates to Codexis
that it has undertaken precautions to prevent any further such Non-Material
Breaches.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




9.3    Termination by Exela. Exela shall have the right to terminate the rights
and licenses granted to each Party pursuant to this Amendment at any time upon
[***] ([***]) days written notice to Codexis in the event that (a) the
commercialization of any Licensed Product by Exela creates a conflict with any
of Exela’s partners, or (b) Exela makes a good faith determination that any
Licensed Product is not suitable for commercial use, where "not suitable for
commercial use" means, for example, that such Licensed Product is not safe, not
effective, unstable, impure, fails to scale up, fails analytical validation or
fails to have suitable shelf life; provided that such unsuitability is not
caused by the API supplied by Exela.


9.5     Consequences of Expiration or Termination. Upon expiration of this
Agreement in accordance with Section 9.1, but not early termination, the rights
and licenses granted by Codexis to Exela pursuant to Article 3 shall become
fully paid-up, royalty-free and irrevocable. In the event of termination of this
Agreement, each Party shall promptly return, or at the other Party’s request
destroy, any Confidential Information of the other Party in such Party’s
possession or control at the time of termination. In the case of termination (a)
by Codexis pursuant to Section 9.2, or (b) by Exela pursuant to Section 9.3, the
rights and licenses granted hereunder to Exela shall terminate, and for the
avoidance of doubt, the rights and licenses granted under the Agreement to
Codexis shall remain in full force and effect. In the case of termination by
Codexis pursuant to Section 9.2, Exela shall supply Codexis with API for any
Licensed Product at a transfer price equal to the [***] for such API plus [***]
percent ([***]%); provided that a court of competent jurisdiction has not held
that the Licensed Technology infringes the intellectual property rights of any
Third Party; provided further that such supply does not conflict with any
contractual obligations of Exela. In the event of any termination of this
Agreement, (i) any sublicense granted by Exela prior to the effective date of
such termination shall survive such termination, and (ii) all sublicense
royalties or other sublicense-related consideration that the sublicense would
have owed to Exela under such sublicense shall be paid by such sublicensee to
Codexis.
B.    Section 9.4 (Termination by Licensor) is hereby deleted in its entirety.
VIII.    Except to the extent amended by this Amendment, all of the definitions,
terms, provision and conditions of the Agreement shall remain in full force and
effect. The Agreement and this Amendment shall be read and construed together as
a single agreement.
IX.    This Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have cause this Amendment to be executed by
their respective duly authorized officers as of the Amendment Effective Date,
each copy of which will for all purposes be deemed to an original.


EXELA PHARMSCI, INC.


By: [***]
Name: [***]
Title: [***]


CODEXIS, INC.


By: [***]
Name: [***]
Title: [***]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Exhibit C
Formulation Specification

Composition comparison


[***]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Exhibit D
Services Agreement between [***] and Codexis, Inc., dated August 1, 2006.
Commercial Supply Agreement between [***] and Codexis, Inc., dated March 19,
2007.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Exhibit E


Master Services Agreement between [***] and Codexis, Inc., dated October 8,
2007.
Quality Agreement between [***] and Codexis, Inc., dated August 5, 2009.
Master Services Agreement between [***] and Codexis, Inc., dated October 16,
2007.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.